 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTeamsters Local Union No. 50, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America and E.J. Dougherty Oil and Stone Supply, Inc. Case14-CC-167215 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn I I October 1983 Administrative Law JudgeRobert A. Giannasi issued the attached decision.The Charging Party, E. J. Dougherty Oil andStone Supply, Inc. filed exceptions and a support-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, TeamstersLocal Union No. 50, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, Belleville, Illinois, itsofficers, agents, and representatives, shall take theaction set forth in the Order, except that the at-tached notice is substituted for that of the adminis-trative law judge.I The Charging Party has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT picket or otherwise induce or en-courage employees of Maclair Asphalt Co. to strikeor refuse, in the course of their employment, to269 NLRB No. 31perform services, or threaten, coerce,-or restrainMaclair Asphalt Co., where an object of such con-duct is to force or require Maclair to cease doingbusiness with E. J. Dougherty Oil and StoneSupply, Inc. or Ee Jay Motor Transport, Inc.TEAMSTERS LOCAL UNION No. 50,AFFILIATED WITH INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OF AMERICADECISIONSTATEMENT OF THE CASEROBERT A. GIANNASI, Administrative Law Judge.This case was tried on July 5 and 6, 1983, in St. Louis,Missouri. The complaint alleges that Respondent violatedSection 8(bX4)(i) and (ii)(B) of the Act by picketing theCharging Party (hereafter Oil and Stone) and "other per-sons" at a jobsite in Belleville, Illinois, thereby inducingemployees of Oil and Stone, Maclair Asphalt Co. (here-after Maclair), and "other persons" to engage in a strikeand coercing Oil and Stone, Maclair, and "other per-sons" with an object of forcing Maclair to cease doingbusiness with Oil and Stone and of forcing Oil and Stone"or any other person" to cease doing business with EeJay Motor Transport, Inc. (hereafter referred to as EeJay). Respondent denied the substantive allegations ofthe complaint. I have received, read, and considered thebriefs submitted by the General Counsel, Respondent,and the Charging Party.Based on the entire record, including the testimony ofthe witnesses and my observation of their demeanor, Imake the followingFINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERSCharging Party Oil and Stone maintains its principaloffice and place of business at 15th and Lincoln Streetsin the city of East St. Louis, Illinois, where it is engagedin the business of supplying oil and asphalt for road re-surfacing and supplying heating oil to various customers.During a representative I-year period Oil and Stone pur-chased and caused to be transported and delivered to itsEast St. Louis place of business goods and materialsvalued in excess of $50,000, of which goods and materi-als valued in excess of $50,000 were delivered frompoints located outside the State of Illinois.Ee Jay also maintains its principal office and place ofbusiness at 15th and Lincoln Streets in East St. Louis, Il-linois, where it is engaged in the interstate transportationof liquid and dry bulk commodities. During a representa-tive 1-year period, Ee Jay performed services valued inexcess of $50,000, of which services valued in excess of$50,000 were performed in, and for various enterpriseslocated in, States other than the State of Illinois.Maclair is an asphalt construction contractor whoseprincipal office and place of business is located in East170 TEAMSTERS LOCAL 50 (E. J. DOUGHERTY OIL)St. Louis, Illinois. For a representative l-year period, itpurchased and caused to be delivered at its East St.Louis, Illinois place of business goods and materialsvalued in excess of $50,000, of which goods and materi-als valued in excess of $50,000 were transported and de-livered directly from points located outside the State ofIllinois.Based on the above, I find that Oil and Stone, Ee Jay,and Maclair are persons and employers engaged in inter-state commerce within the meaning of Section 2(2), (6),and (7) and Section 8(b)(4) of the Act.II. THE LABOR ORGANIZATIONRespondent is a labor organization within the meaningof Section 2(5) of the Act.II111. THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1. The relationship between Ee Jay and Oil andStoneEe Jay and Oil and Stone are commonly owned com-panies. They were both founded and originally ownedby Edward Dougherty Sr., who no longer has any pro-prietary interest in, but still acts in an advisory capacityto, both firms. His sons, Edward Dougherty Jr. andJames A. Dougherty, are equal stockholders in the firms.They each own 50 percent of the stock of Oil and Stonewhich they obtained through gifts from their father overthe past 3 years. They also each own equal shares-8percent apiece-of the stock of Ee Jay. The remainderof the Ee Jay stock is held in trust for the benefit of thebrothers. IIn May 1983, Edward Jr. was vice president of bothfirms and James was president of both firms. About 2 or3 weeks before the hearing in this case-in mid-June1983-Edward Jr. became president of Oil and Stoneand James became vice president. The remainder of theofficers of Ee Jay are Thomas J. Imlay, secretary, andJames A. Dougherty, treasurer; the other officers of Oiland Stone are Debra Dougherty, James' wife, secretary,and Edward Jr., treasurer.Both firms operate out of the same office and locationin East St. Louis. The two firms use the same garage,mechanics, and fuel pumps. Debra Dougherty handlesthe office work for both companies. The property isowned by a company called Christone Realty which isalso owned by James and Edward Jr. Both Ee Jay andOil and Stone pay rent to Christone Realty. They alsopay rent to East St. Louis Terminal and Storage Co., an-other firm owned by the brothers Dougherty, whichowns oil tanks at the East St. Louis location from whichboth Oil and Stone and Ee Jay draw oil.Ee Jay is the larger firm. It has about 30 employees,some of whom are represented by Respondent.2Ee Jayt Edward Jr. testified that the trustee was the Mid-American Bank andTrust Company. The parties later stipulated that James serves as a trust-ee. It is unclear whether or not both James and the bank are trustees.2 Ee Jay also employs mechanics who are apparently represented byanother labor organization.is involved in the transportation of liquid and dry bulkproducts, mostly petroleum. Oil and Stone is primarily aseasonal operation. During 4 months of the year, its prin-cipal period of operation (which lasts from about Maythrough September), Oil and Stone is involved in thespreading of liquid road oil and asphalt at road construc-tion sites. The remainder of the year, its operation, ap-parently utilizing the services of Edward Jr. only, in-volves the delivery of heating oil to local school systems.In Oil and Stone's slow season, Edward Jr. also worksfor Ee Jay. In the busy season, he works primarily forOil and Stone. He actually drives oil spreaders and doessome mechanical work for the equipment used by Oiland Stone. James, who devotes his time primarily to EeJay, does, on occasion, perform services for Oil andStone. He aids in preparing and securing bids for Oil andStone. Edward Sr. also performs services for both com-panies.Outside the Doughertys themselves, Oil and Stoneuses, almost exclusively, employees of Ee Jay to drive itsspreaders and perform its operations. Edward Jr. testi-fied, initially, that Oil and Stone had three employees inaddition to himself: Don Koch, a farmer who was not anemployee of Ee Jay, and Bob Furlow and Lou Werner,who were longtime employees of Ee Jay and were cov-ered under Respondent's labor contract with Ee Jay.Later, it was revealed that other Ee Jay employeesworked for Oil and Stone. For example, two employeesnamed Barry and Dalton have, on occasion, drivenspreaders and performed mechanical work for Oil andStone. It was also later revealed that, in 1983, Koch onlyworked 1 day for Oil and Stone and was paid for 6-1/2hours of work. There is no other specific evidence thatKoch worked for Oil and Stone for any other period oftime. Thus, with one very limited exception, the employ-ees of Oil and Stone are also employees of Ee Jay.Louis Werner testified that he has worked for Ee Jayfor 21 years. He drives spreaders for Oil and Stone in thesummer months "pretty regular," according to his testi-mony. However, during those months, he also works forEe Jay. He estimated that in May he would work 20 per-cent of the time with Oil and Stone, in June 60 percent,in July and August 90 percent, and in September hiswork for Oil and Stone would taper off. Werner furthertestified that he often works for both companies in thesame week and, indeed, sometimes for both companies inthe same day, a fact which was corroborated by EdwardJr. He is paid once a week by Ee Jay, whether he worksfor Ee Jay or Oil and Stone.Ee Jay dispatchers play an important role in the day-to-day operations of Oil and Stone. Werner testified thathe would get his Oil and Stone assignments primarilyfrom an Ee Jay dispatcher and that he filled out a dailytime report indicating, among other things, which firmhe worked for on any particular day. His testimony wascontrary in this respect to that of Edward Jr., who testi-fied that he alone made such assignments. Werner credi-bly testified that, whether he works for Oil and Stone orfor Ee Jay, he takes instructions from the dispatcher,who is an Ee Jay employee, James, Edward Jr., or evenEdward Sr. He testified that Edward Sr. is at the yard171 DECISIONS OF NATIONAL LABOR RELATIONS BOARD"everyday" and gives instructions to employees of bothfirms. There was also testimony on the granting of timeoff to employees of Oil and Stone. Edward Jr. testifiedthat he or his brother would grant time off, but that hisfather could also suggest time off and his suggestions arefollowed. Werner credibly testified that he never re-called asking Edward Jr. for time off and that he gener-ally asks a dispatcher for time off. Werner gave a specif-ic example of this at a time when he was working forboth Ee Jay and Oil and Stone.3It is undisputed that when the Ee Jay employees workfor Oil and Stone they are paid the same wage rate andthe same fringe benefits to which they are entitled underthe contract between Respondent and Ee Jay. This iscertainly true for Werner and Furlow; it is unclearwhether Dalton and Barry, who apparently work for Oiland Stone less frequently, are paid the rates set underRespondent's contract or that of the other labor organi-zation which represents mechanics. According toEdward Jr., the employees of Oil and Stone "are paid awage comparable to that of Ee Jay Motor Transport inorder to maintain equilibrum" and to get qualifiedpeople. His father decided on this practice some timeago, and, according to Edward Jr., "we've continuedthat."According to both Werner and Edward Jr., Ee Jayprovides the oil used by Oil and Stone.4Ee Jay truckspick up the oil at refineries and deliver it to the East St.Louis location, where they either deposit it into the oilstorage tanks or into Oil and Stone's spreaders. Addition-ally, when necessary, Ee Jay hauls oil directly to the Oiland Stone jobsites and pumps it into Oil and Stonespreaders. On occasion, Ee Jay equipment and personnelremain on the jobsites to refill the spreaders. Edward Jr.testified that, for these services, Oil and Stone pays EeJay a "comparable rate" to that normally paid commer-cial oil haulers.Edward Jr. testified that, in March 1983, Oil andStone owned three chassis and rented three others fromEe Jay. By the time of the hearing, Oil and Stone hadpurchased the other three chassis from Ee Jay. At alltimes, Oil and Stone owned the tank and spreader appa-ratus attached to the chassis. In addition, Oil and Stoneowns a coal mix plant where a coal mix is manufacturedfor use in filling pot holes. Edward Jr., James, Furlow,and Werner work at the plant as needed, about onceevery "couple of weeks" in season.There is evidence that, on a monthly basis, Oil andStone reimburses Ee Jay for certain expenses paid forinitially by Ee Jay such as salesmen's salaries, employeewages, rental of equipment, use of oil, and the salaries ofs Generally, I found Werner to be an honest and reliable witness whowas testifying about the details of his work in a candid manner. He alsoappeared to be a disinterested witness. Dougherty's testimony concerningthe relationship between Ee Jay and Oil and Stone seemed to be cautiousand infected by his own self-interest. He was not candid and seemed tobe reluctant to divulge facts not favorable to his position. Accordingly,where the testimony of the witnesses diverge, I credit the testimony ofWerner.4 Edward Jr. testified that, if Ee Jay is unable to supply oil, Oil andStone will utilize another firm. He admitted, however, that from Januarythrough July 1983 this occurred only "2 or 3" times. Werner testifiedthat he used only the Ee Jay tanks in filling his spreaders.Edward Jr. and Debra Dougherty. The employee wagespaid initially by Ee Jay and reimbursed by Oil and Stoneinclude not only those of spreaders drivers and theDoughertys but also certain support personnel. Thus, itappears that the two firms, which maintain separate bankaccounts, share the services of certain Ee Jay clerical,maintenance, and administrative personnel. Oil and Stonealso pays directly by check its pro rata portion of utilitybills after Debra Dougherty breaks down the bills intowhat she believes is a proportionate share for each firm.2. The alleged picketingRespondent has had a bargaining relationship with EeJay since about 1971. At midnight on May 9, 1983, theEe Jay employees represented by Respondent struck andset up lawful picket lines at Ee Jay premises and work-sites.On May 24, Edward J. Dougherty Jr. reported withhis oil spreader to a jobsite at an intersection in Belle-ville, Illinois. He was performing a job at the site, onbehalf of Oil and Stone, for an asphalt subcontractor,Maclair, some of whose employees are represented byRespondent. Respondent also represents some employeesof Hoeffken Brothers, the general contractor on the site.Dougherty's spreader, which had been filled with oilat the East St. Louis yard, was clearly marked with theOil and Stone name and logo. The job involved provid-ing a "tack coat" of oil to the designated area prior tothe laying of asphalt by Maclair. Dougherty was the solerepresentative of Oil and Stone at the site. There was noEe Jay equipment or employee at the site. Doughertywas to spend 3 hours performing the job; it was to beginat 9 a.m. and end at noon. Maclair paid $38 per hour forOil and Stone's services.Dougherty arrived at the jobsite about 15 minutesbefore 9 o'clock in the morning. He toured the site withBob Pascero, the Maclair job superintendent, and he no-ticed Ernest Bovenette, an Ee Jay employee, carrying apicket sign. The sign stated that "Ee Jay Motor Trans-port will not negotiate"; underneath was printed thename of the Union. Bovenette was situated across theroad from Dougherty and his spreader, about 60 or 70feet away. According to Dougherty, Bovenette wasstanding "at an intersection" where employees of Hoeff-ken were working and he "spoke to one of their fore-men." There is no other evidence as to the exact locationof the picket or the location of the other employees ortheir equipment. However, Respondent's business agent,John Ferguson, testified that, when he arrived at the job-site, the Oil and Stone spreader was parked in a shop-ping center across the street from where the job wasgoing to be performed.Pascero asked Dougherty what the picket was doing.Dougherty replied that he did not know but he suggest-ed asking the picket. They then approached Bovenetteand Dougherty engaged him in conversation. Doughertytold Bovenette that Oil and Stone was a separate compa-ny and asked what he was doing at the jobsite. Boven-ette said he did not know, but that Respondent's businessagent, John Ferguson, was "checking on that." Boven-ette continued to display the sign.172 TEAMSTERS LOCAL 50 (E. J. DOUGHERTY OIL)Shortly thereafter, according to Dougherty, businessagent John Ferguson arrived on the jobsite. At thispoint, Dougherty was approached by Al Shelder, a Ma-clair employee and Respondent's job steward. Shelderasked Dougherty if he had a union card. He said he didnot and stated that he never had one. Dougherty hadworked on several other jobsites with Shelder and thelatter had never asked him for his card. Dougherty askedwhether the request had anything to do with the prob-lem with Ee Jay, and Shelder answered in the affirma-tive. Shortly thereafter, according to Dougherty, he no-ticed that Bovenette was displaying a different signwhich carried Respondent's name and the statement thatOil and Stone was nonunion.At some point, according to Dougherty, Pascerowalked over to Bovenette, Ferguson, and Shelder, andspoke to them about "possible labor problems." Dough-erty testified that he "was on the same side of the streetjust prior to starting the job" and that he joined thegroup and overheard the following conversation. Fergu-son said, "We have no dispute with Hoeffken [the gener-al contractor] or Maclair .... The only dispute wehave is with E.J. Dougherty Oil and Stone Supply be-cause it is a non-union company and if they do their job,the union people will probably walk off." Shelder thensaid, "Yes, we probably will."At this point, Dougherty said to Pascero, "Bob, Iwork for Maclair," and asked whether Pascero wantedhim to do the work. Pascero decided to call his office.After the call, he told Dougherty that he had been in-structed that another company would be used to com-plete the job. Pascero then went to talk to Ferguson.When the spreader from the other company arrived onthe jobsite, Dougherty transferred the oil from hisspreader and left. When he left, both Ferguson and Bo-venette also left. Dougherty was compensated for the oiltransferred from his spreader but he lost 1-1/2 hours'pay.Ferguson, the only other witness to testify about whathappened on May 24, testified that he did not see apicket sign at the site. He claimed that the only author-ized picket sign was one addressed to the Ee Jay disputetogether with a notation that Respondent had no disputewith any other employer. Ferguson testified that he ap-proached Dougherty and they spoke about whether Oiland Stone and Ee Jay were separate entities. Fergusonthen instructed Bovenette, who had called him to thejobsite, not to use any picket signs until he checked onthe matter with Respondent's counsel. Ferguson then leftthe jobsite, returned to the union hall, and called coun-sel, whom he was unable to reach. Thereafter, Fergusonreturned to the jobsite and, according to Ferguson,"walked across the street and talked to" Pascero. Fergu-son then described the conversation he had with Pas-cero. According to Ferguson, he told Pascero that Re-spondent was on strike against Ee Jay and that, in hisview, Oil and Stone was the "same company" as Ee Jay.He also said that if this was not the case, he would"have to take the position that it was a nonunion Compa-ny." Ferguson also testified as follows:[W]e pulled up and Eddie [Dougherty] pulled ondown the street just a little ways to get off thehighway. And then the foreman asked me he said,well if we put a -could we put our own driver onthere? And I said, yes. And he said, well what -and then Eddie, I believe it was, said what would ittake for us to get straight? And I said, well sign theTank Truck Agreement which we always thoughtthat you came under.There is, of course, a significant conflict in testimonybetween Dougherty and Ferguson. Both are interestedparties whose testimony, in my view, was shaded towardtheir own interests. Dougherty seemed less than candidin his testimony about the relationship between Ee Jayand Oil and Stone. Ferguson's testimony about notseeing a picket sign on the Belleville jobsite was evasiveand implausible, particularly since he testified that hetold Bovenette not to use a picket sign. It is unfortunatethat neither the General Counsel, who has the burden ofproof on this issue, nor Respondent called the other wit-nesses to this conversation. In any event, I consider thiscredibility determination to be a close call.There is an initial conflict as to whether there waspicketing and whether Respondent sanctioned it. I find,in accordance with Dougherty's testimony, that therewas picketing and that Respondent authorized it. Thereis also a question of whether the Oil and Stone and EeJay relationship was mentioned in the conversation be-tween Ferguson and Pascero. Dougherty's accountmakes no mention of it; Ferguson's does. I tend to be-lieve that Ferguson told Pascero that he thought the twocompanies were one and that, if they were not, he con-sidered Oil and Stone to be nonunion. Dougherty himselftestified that he and Bovenette had a conversation aboutOil and Stone not being the same company as Ee Jay.There is no evidence that Respondent changed thepicket signs, a fact which tends to confirm the substanceof Ferguson's testimony on this point. Thus, it seemslikely to me that the relationship of the two companieswas discussed in the conversation between Ferguson andPascero, as Ferguson testified.A more significant conflict is the question of who initi-ated the contact between Pascero and Ferguson. Inter-estingly, Dougherty says that Pascero approached Fer-guson and Ferguson says that he walked over to Pas-cero. It is difficult to determine who initiated the conver-sation, although I believe, from all the evidence, thatPascero was interested in resolving the matter and prob-ably initiated the conversation. Earlier in the day Pas-cero had accompanied Dougherty in approaching thepicket; it is likely that he did so again when Fergusoncame to the site, as Dougherty testified.The most crucial conflict involves the question ofwhether Ferguson and Shelder said that the union em-ployees of Maclair and others would "probably walkoff" if Oil and Stone remained on the job. This is whatDougherty testified was said. Ferguson testified that Pas-cero asked whether Maclair could "put their own driveron there" and that Dougherty asked what would be nec-essary "for us to get straight." Ferguson testified that hesaid that Dougherty should sign an agreement. Fergu-173 DECISIONS OF NATIONAL LABOR RELATIONS BOARDson's testimony on this aspect of the conversation seemedambiguous and truncated. The lack of clarity in Fergu-son's testimony in this respect suggests that Dougherty'stestimony on this point, which was not upset on cross-examination, was more reliable and that Ferguson andShelder did indeed make statements about union employ-ees "probably" walking off if Oil and Stone remained onthe job.B. Discussion and Analysis1. The enmeshment of Oil and StoneThe first question herein is whether Respondent's pick-eting of Oil and Stone in aid of its dispute with Ee Jaywas violative of the Act. Although there is some evi-dence that Respondent had a dispute with Oil and Stonebecause Edward Jr. did not carry a union card, it is clearthat Respondent also meant to pressure Oil and Stone toachieve its goals in the strike against Ee Jay. This wouldbe lawful if, and only if, Oil and Stone and Ee Jay weresufficiently interrelated so as to preclude Oil and Stonefrom being termed a "neutral" person. I find that Oil andStone was not a "neutral" in the dispute between Re-spondent and Ee Jay.Section 8(b)(4)(B) was designed to preserve the tradi-tional right of striking employees to exert pressure onemployers who are substantially involved in their disputewhile protecting neutral employers from being enmeshedin zit. See Teamsters Local 560 (Curtin Matheson), 248NLRB 1212 (1980). Thus, this provision makes it unlaw-ful to resort to a secondary boycott to injure the businessof a third person who is "wholly unconcerned" or "notinvolved in any way" in the dispute between an employ-er and his employees. Id. at 1213. In determining wheth-er two employers comprise a single integrated operationso as to strip them of the protection guaranteed by Sec-tion 8(b)(4)(B), the Board and the courts have employeda four-part examination of their relationship. This in-volves looking at the following basic factors: commonownership; interrelation of operations; common manage-ment; and common or centralized control of labor rela-tions. See Carpenters District Council (Baxter Construc-tion), 201 NLRB 23, 25-26 (1973). Of "paramount signifi-cance is the nature of the day-to-day operations and oflabor policies in the entities in question." Television ArtistsAFTRA (Hearst Corp.), 185 NLRB 593, 598-599 (1970),enfd. 462 F.2d 887 (D.C. Cir. 1972). Moreover, it isactive rather than potential control which is significant.See Teamsters Local 749 (Transport, Inc.), 218 NLRB1330, 1334 (1975). Indeed, even in the absence ofcommon ownership, the Board will find separate but re-lated employers not to be neutrals if they jointly controlthe labor relations of a group of employees. See Team-sters Local 688 (Fair Mercantile), 211 NLRB 496 (1974).5a Cf. NLRB v. Browning-Ferris Industries, 691 F.2d 1117 (3d Cir. 1982),discussing the conceptual distinction between the single employer doc-trine and the joint employer doctrine. Thus, the joint employer conceptrecognizes that separate entities may "share or co-determine those mat-ters governing the essential terms and conditions of employment." Id. at1123.However, none of the factors listed above is to be con-sidered in isolation, "rather the Board weighs all of themto determine whether in fact one employer is involved orwholly unconcerned with the labor disputes of theother." Retail Clerks Local 1001 (Land Title), 226 NLRB754, 756 (1976), enf. denied on other grounds 627 F.2d1133 (D.C. Cir. 1979), reversed 447 U.S. 607 (1980).Applying the principles set forth above, I now turn toan analysis of the evidence.It is undisputed that Oil and Stone and Ee Jay arecommonly owned. James A. Dougherty and his brotherEdward Jr. each owns 50 percent of the stock of Oil andStone and 8 percent of the stock of Ee Jay. The remain-ing 84 percent of the Ee Jay stock is held in trust. Thetwo companies also share common officers. Indeed, it ap-pears that, at the time of the picketing, James Doughertywas president of both firms and Edward Jr. was vicepresident of both firms. Consideration of this evidenceclearly points to a single employer relationship.Although the two companies are operated as separateentities there is a distinct interrelationship of operations.They have common facilities and Ee Jay employees per-form many clerical, sales, maintenance, and administra-tive functions for Oil and Stone. The Ee Jay dispatchersgive work assignments to the Oil and Stone drivers. Thefirms also share a common fuel pump and oil storagetanks. It appears that Oil and Stone's primary source forthe oil used in its spreaders is Ee Jay. Ee Jay tankerssometimes remain on the Oil and Stone jobsite to refillthe spreaders. The most significant aspect of this interre-lationship is the fact that, with one very limited excep-tion, Oil and Stone utilizes Ee Jay employees for itswork. Furthermore, James, president of Ee Jay, aids inpreparing and securing bids for Oil and Stone jobs andhe also is active in the operation of Oil and Stone's coalmix plant. Thus, although there is some separation offunctions and while Oil and Stone does reimburse Ee Jayfor its initial payment of employee wages and other ex-penses allocated to Oil and Stone, on balance, the inter-change and sharing of employees and the common use offacilities and dispatchers weigh in favor of a finding ofsingle employer status.Insofar as common management is concerned, it is al-leged that Edward Jr. runs Oil and Stone and James runsEe Jay. The evidence, however, does not bear out such aclear distinction. James served as president of both firmsat the time of the picketing, and I have already alludedto James' continued participation in the bidding aspect ofOil and Stone's operation. It also appears that EdwardSr. offers advice to his sons and gives direction to em-ployees in both firms. Although Edward Jr. testified thathe alone determines how many employees are needed forOil and Stone and "sets them up" at the jobsite, he ad-mitted that Edward Sr. might also supervise onsite work.It appears, however, that Furlow and Werner are long-time employees who need little, if any, supervision. As toassignment of work, Werner credibly testified that theEe Jay dispatcher normally informs him for which com-pany he will be working on any particular day. Signifi-cantly, Werner testified that, when he is working for Oiland Stone, it is the Ee Jay dispatcher to whom he makes174 TEAMSTERS LOCAL 50 (E. i. DOUGHERTY OIL)requests for time off. He testified that he could not recallever having made such a request to Edward Jr. Al-though, here again, Edward Jr. may be the ultimate man-ager of Oil and Stone, he gets considerable managerialand supervisory help from his father, his brother, and,significantly, the Ee Jay dispatchers so as to tip the bal-ance in favor of a single integrated operation.The final factor-common control of labor relations-definitely shows a single employer relationship or, at thevery least, a joint or coemployer relationship. AlthoughEdward Jr. testified that he "hired" Oil and Stone em-ployees, it is clear from the record that, at most, hechooses which of the Ee Jay employees to use. Andeven here it appears that Edward Sr. originally decidedto use Ee Jay employees and to pay them wages compa-rable to those of Ee Jay. Werner and Furlow apparentlyworked under this arrangement for many years. Thus,Edward Jr.'s control over hiring is potential rather thanactual and his choice of employees was limited becauseOil and Stone's primary employees outside himself wereWerner and Furlow who were originally chosen byEdward Sr. Moreover, the rates of pay and fringe bene-fits for Werner and Furlow are not independently deter-mined by Edward Jr., but are determined by Ee Jay.Indeed, their wages and benefits are the result of negotia-tions between Ee Jay and Respondent. Edward Jr. playsno part in these negotiations. His brother James does.Nor is there any evidence that Edward Jr. independentlyattempts to set the wage rates for other people who maydrive spreaders or the other Ee Jay employees utilizedby Oil and Stone on a pro rata reimbursable basis. Infact, when he participates in bidding decisions for Oiland Stone, James undoubtedly considers, as costs, wagerates which he, as an Ee Jay official, has helped deter-mine. Finally, the Ee Jay dispatchers not only make as-signments to Oil and Stone drivers but grant them timeoff. These are significant labor relations functions. Allthis evidence points to actual rather than potential con-trol by Ee Jay over the labor relations of Oil and Stone.It not only confirms a single employer relationship, but itshows, at the very least, a joint or coemployer relation-ship with respect to those employees who perform workfor Oil and Stone.From all the evidence, it appears that Oil and Stone isan appendage of Ee Jay. It is commonly owned and to agreat degree commonly managed. It shares common fa-cilities with Ee Jay and uses Ee Jay oil for its operations.Oil and Stone also utilizes primarily the employees of EeJay to perform its work and Ee Jay dispatchers have sig-nificant supervisory authority over those employees. Thewages and benefits of Oil and Stone employees are set byEe Jay. Thus, Oil and Stone employees-who are in factalso Ee Jay employees-have a definite interest in thewages and benefits negotiated by Respondent for Ee Jayemployees. In these circumstances, Oil and Stone is suffi-ciently related to Ee Jay to constitute, with it, either asingle or a coemployer. Oil and Stone certainly cannotbe termed neutral in Ee Jay's dispute with Respondent.Accordingly, when Respondent picketed Oil and Stone,it was engaging in primary picketing and did not violateSection 8(b)(4)(B).2. The enmeshment of MaclairThe second question herein is whether, even assuminga single or coemployer relationship between Ee Jay andOil and Stone, Respondent unlawfully enmeshed otherneutrals at the Belleville jobsite in its dispute with EeJay and Oil and Stone. As I have indicated, I find thatthere was actual picketing at the jobsite. I also find thatthe picketing was undertaken by, or on behalf of, Re-spondent. The picket signs used clearly identified Ee Jayand Oil and Stone as the primary employer and the pri-mary employer, in the person of Edward Jr., was en-gaged in normal business operations at the site of thepicketing. The evidence as to the location of the picket-ing was sketchy at best. However, there is no evidencethat the picketing itself was not "reasonably close" to theOil and Stone job situs or that it was addressed specifi-cally to neutrals. Nor has the General Counsel arguedthat the location of the picketing itself indicated that itwas directed at employers other than Oil and Stone.Indeed, in his brief, counsel for the General Counsel con-cedes that "the pickets appeared near equipment ownedby [Oil and Stone]." Thus, I must conclude that the Gen-eral Counsel has not proved that Respondent's picketing,considered alone, violated the Board's Moore Dry Dockstandards. 6The Moore Dry Dock standards, however, are eviden-tiary, not substantive, in nature and thus are not a con-clusive guide for determining the legality of commonsitus picketing. Therefore, even compliance with thestandards "does not immunize a union's picketing ..for a union may, by its other conduct, reveal that its ob-jective is secondary." Teamsters Local 126 (Ready MixedConcrete), 200 NLRB 253, 254-255 (1972).The most significant incident, apart from the picketing,which might cast light on Respondent's objectives is theconversation between Respondent's agent, Ferguson, andMaclair's job superintendent, Pascero. The GeneralCounsel has not alleged that Ferguson's statementamounted to a separate violation of Section 8(b)(4)(B).Thus, its use is apparently limited to shedding light ofthe true objective for the otherwise lawful picketingwhich was directed at Oil and Stone-a primary employ-er by virtue of its relationship with Ee Jay. Indeed, it ap-pears that Respondent had a separate dispute with Oiland Stone, even apart from its relationship with Ee Jay,because its only worker on the jobsite, Edward Jr., didnot possess a union card. In any case, a dispute witheither Ee Jay or Oil and Stone would have justified anappeal to Oil and Stone and its employees. But it would6 In Sailors Union (Moore Dry Dock), 92 NLRB 547, 549 (1950), theBoard set forth evidentiary standards which would insulate common situspicketing from the strictures of Sec. 8(bX4) if the following circum-stances obtain:(a) The picketing is strictly limited to times when the primary employ-er is present at the common situs.(b) The primary employer is engaged in its normal business operationsat the common situs.(c) The picketing is limited to places "reasonably close" to the locationof the primary employer.(d) The picketing discloses clearly that the dispute is with the primaryemployer.175 DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot have justified an appeal to Maclair or other neutralsand their employees.The simple fact that a picket, ostensibly directed at Oiland Stone, might also affect other, neutral, employersand employees at the common jobsite is not objection-able. Indeed, a union obviously hopes that its picketskeep neutral employees from performing services fortheir employers. See Los Angeles Building Trades Council(Sierra South), 215 NLRB 288, 290-291 (1974). As theSupreme Court recognized in Electrical Workers IUELocal 761 v. NLRB, 366 U.S. 667, 673 (1961):"Almost all picketing, even at the situs of the pri-mary employer and surely at that of the secondary,hopes to achieve the forbidden objective, whateverother motives there may be and however small thechances of success." ...But picketing which in-duces secondary employees to respect a picket lineis not the equivalent of picketing which has anobject of inducing those employees to engage inconcerted conduct against their employer in orderto force him to refuse to deal with the struck em-ployer.Thus, single isolated approaches to neutral employees(Sierra South, supra), or even neutral employers (Electri-cal Workers IBEW Local 453 (Southern Sun), 237 NLRB829, 830 (1978)), are not violative of the Act unless thereis evidence that the statements themselves reflect an un-lawful object or there is additional circumstantial evi-dence establishing such object. See Sierra South, 215NLRB at 291, and cases cited at fns. 6 and 7. See alsoElectrical Workers IBEW Local 441 (Rollins Communica-tions), 222 NLRB 99 (1976); and Electrical WorkersIBEW Local 3 (Hyland Electric), 204 NLRB 193, 195(1973).In the instant case, it appears that the neutral employerapproached the union representative. Obviously, a unionis less culpable when a neutral approaches its representa-tive and asks how the dispute can be resolved. TheBoard finds no violation where the union representative,on being informed that a neutral will remove the offend-ing employer, does in fact inform the neutral that theunion will cease its picketing. The Board views this asnothing more than compliance with the Board's rule thatpicketing cannot take place in the absence of the primaryemployer. See Rollins, supra at 101. The Board has alsoheld that it is not unlawful to give notice of a prospec-tive strike action against a primary employer to a neu-tral. Ibid.Apart from who initiated the conversation, however,Ferguson's remarks, according to Dougherty's creditedaccount, amounted to more than mere notification to aneutral of a primary dispute elsewhere. Ferguson sug-gested that if Oil and Stone remained on the job, that is,if it was not removed, "union people" would probably"walk off." Since he was talking to a Maclair official, itis obvious that Ferguson meant that Maclair's employees,some of whom were represented by Respondent, wouldwalk off the job. Shelder, a steward for Respondent anda Maclair employee, agreed. These statements suggestedto Pascero, a neutral, that he might be subjected to strikeaction if he did not remove Oil and Stone. Althoughneutral employees might well act as Ferguson andShelder predicted they would, their statements to thiseffect were, it seems to me, subtle attempts to coerce theneutral into believing that Respondent-with its officialson the scene-would be able to, and would in fact, carryout this prediction. Significantly, the remarks were ad-dressed to the very firm, Maclair, which had the author-ity to break a contract with Oil and Stone. That the con-versation had its intended effect is shown by Pascero'sactions immediately after the conversation. He called hisoffice and replaced Oil and Stone. When this was accom-plished the picketing ended. Accordingly, I believe thatthe remarks by Ferguson and Shelder revealed an unlaw-ful object to be achieved through unlawful means: Re-spondent meant to pressure Maclair, by threats of strikeaction against it, in order to force Oil and Stone off thejob.Nor can I conclude that the conversation was an iso-lated incident which could not have tainted the picketingitself. Ferguson's appearance on the scene seems to me tohave been significant. He was in a position of authoritycapable of carrying out the strike threat and he ad-dressed the very neutral who could accomplish the ob-jective of removing Oil and Stone. There was a deter-mined effort to give emphasis to the otherwise ambigu-ous picketing. This is reinforced by the fact that Re-spondent's steward, Shelder, affirmed Ferguson's re-marks about the employees walking off their jobs. Thus,the two statements were more than mere slips of thetongue by prounion employees or employee pickets andthey amounted to more than mere predictions of whatmight happen.In these circumstances, I find that Respondent's pick-eting had, as an object, the enmeshing of Maclair, a neu-tral employer, and its employees in a dispute which wasnot its own. More particularly, an object of the picketingwas to force Maclair to cease doing business with Oiland Stone, a result which was in fact accomplished.Picketing with such an object is violative of Section8(b)(4)(i) and (ii) of the Act.7CONCLUSIONS OF LAW1. By picketing Maclair at the Belleville, Illinois job-site, Respondent induced and encouraged individuals em-ployed by Maclair to engage in a strike or refusal, in thecourse of their employment, to perform services, andthreatened, restrained, or coerced Maclair with an objectof forcing or requiring Maclair to cease doing businesswith Oil and Stone or Ee Jay.2. The above picketing constitutes a violation of Sec-tion 8(b)(4)(i) and (ii)(B) of the Act.3. The above violation is an unfair labor practicewhich affects interstate commerce within the meaning ofSection 2(6) and (7) of the Act.I Although Respondent also represented employees of Hoeften, theGeneral Counsel has not proved by a preponderance of the evidence thatRespondent's secondary threat and picketing extended to HoefLken or itsemployees. Nor does the evidence show a proclivity to violate the Act.Accordingly, I see no reason to find an unlawful enmeshment of Hoeff-ken or to extend the remedial order to any employer other than Maclair.176 TEAMSTERS LOCAL 50 (E. J. DOUGHERTY OIL)4. Respondent has not otherwise violated the Act.THE REMEDYHaving found a violation of the Act herein, I shallorder that Respondent cease and desist from its unlawfulconduct and post an appropriate notice.Upon these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed8ORDERThe Respondent, Teamsters Local Union No. 50, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, itsofficers, agents, and representatives, shalli. Cease and desist from picketing or otherwise induc-ing or encouraging employees of Maclair Asphalt Co. tostrike or refuse, in the course of their employment, toperform services, or threatening, coercing, or restrainingMaclair Asphalt Co. where an object of such conduct isto force or require Maclair to cease doing business with' If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.E. J. Dougherty Oil and Stone Supply, Inc. or Ee JayMotor Transport, Inc.2. Take the following affirmative action designed to ef-fectuate the policies of the Act.(a) Post at its office and meeting halls copies of the at-tached notice marked "Appendix."gCopies of the notice,on forms provided by the Regional Director for Region14, after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices to members are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(b) Sign and mail to the Regional Director for Region14 sufficient copies of this notice, on forms provided byhim, for posting by Maclair Asphalt Co., if willing.(c) Notify the Regional Director in writing within 20days from the date of this Order what steps have beentaken to comply herewith.' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."177